ON MOTION FOR REHEARING.
There are no new questions of law raised in this motion, save that it is insisted by appellant that he met and discharged the burden on him to bring himself within the exception to the statute which he seemed to rely on for justification of his admitted transportation, i. e., that his purpose in so doing was to use the whisky for medicine. Whether he did so was a question of fact for the jury. The jury were not compelled to accept his statement that he transported the whisky for medicinal purposes. To so hold would place a wholly unwarranted limitation on the jury's power and province. Appellant argues that his statement that he was so transporting the liquor, is so supported and backed up by his production of a certificate or prescription of a doctor which is set out in the original opinion, — as to thereby suffice to cause us to hold that the jury were in error in not returning a verdict favorable to the proposition that his transportation was for medicine. The position is not tenable in law or fact. The transportation was in August. The alleged prescription was dated in March preceding, and appellant admitted that he had presented same to no drugstore, nor had he elsewhere used it, but that he carried it in his pocket as protection. The document by its wording shows itself to be not a prescription. It was addressed to nobody. It did not authorize appellant to purchase or any one to sell to him any given quantity of liquor. It was merely a hearsay statement of a man who was not produced as a witness, and doubtless appealed to the jury as strongly corroborative of the State's theory in this case, i. e., that appellant was the transporter of all the liquor found in his possession by the officers. Appellant practically admitted that he did not get or use the document for any purpose for which a prescription is used, but that he got it and used it for a totally different purpose, that is, for *Page 156 
protection. Instead of being able to agree with the appellant that he is backed up and fortified by the so-called prescription, we think the contrary is true.
With the argument that if one can legally possess liquor for beverage purposes, as a sequence he can legally transport it, we only reply that the matter was fully analyzed and gone into in the original opinion. However, if we were going to reason things into or out of the written law of the land, we would adopt that course which would appear to harmonize the Federal and State laws on this subject and make both consonant with the prohibition of the use of intoxicating liquors for beverage purposes; and would say that a State law authorizing the possession for beverage purposes of intoxicating liquor, appears out of harmony with the Federal Constitution as well as our own; but we content ourselves with saying, as before, that the written law having forbidden all transportation of liquor save for certain excepted purposes, we will give effect to the law as written. "Transport" can not be interpreted to mean "Transportation of more or less than a given quantity." As the law is written so we will let it stand. Our brother Morrow adheres to his views as formerly expressed.
The motion for rehearing is overruled.
Overruled.